Citation Nr: 0207683	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
sunburn.

2.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the cervical spine.

3.  Entitlement to a compensable rating for an appendectomy 
scar.

4.  Entitlement to a compensable rating for hemorrhoids

5.  Entitlement to a compensable rating for the residuals of 
a right foot fracture.

[The issue of entitlement to a rating in excess of 40 percent 
for degenerative changes and disc space narrowing of the 
lumbar spine will be the subject of a later Board of 
Veterans' Appeals (Board) decision.]




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1942 to August 1945 and again from February 1951 to 
June 1967.  This case is before the Board on appeal from a 
December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the benefits 
sought.

While the veteran initiated an appeal of the December 1998 
decision denying service connection for a right knee 
condition, this issue is not before the Board at present 
because the veteran never submitted a substantive appeal 
regarding the right knee and because he has since indicated 
that his problem had actually involved the left knee.  That 
matter was recently addressed by the RO, and has not since 
been the subject of a notice of disagreement.

During the course of the veteran's appeal he has raised the 
issue of service connection for a lung disorder.  As this 
issue has not been addressed by the agency of original 
jurisdiction, it is referred to the RO for any appropriate 
action. 

In a January 1996 rating decision, the RO denied service 
connection for residuals of sunburn.  Notice sent to the 
veteran addressed other issues involved in that decision but 
failed to mention the denial of service connection for the 
residuals of sunburn.  Since the veteran did not receive 
timely notice of the 1996 rating, his notice of disagreement 
received in 1999 is considered timely.
The Board is undertaking additional development on a claim of 
entitlement to an increased rating for the veteran's 
degenerative changes and disc space narrowing of the lumbar 
spine pursuant to authority granted by 67 Fed. Reg. 3,099, 
3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  It is not shown that the veteran has residuals of a 
sunburn in service; skin problems, to include squamous cell 
carcinoma, were not manifested until many years after 
service, and are not shown to be related to an undocumented 
incident of sunburn in service. 

2.  Traumatic arthritis of the cervical spine is manifested 
by pain and severe limitation of motion of the cervical spine 
and X-ray evidence of narrowing between C3 and C4, a complete 
total collapse between C5-6 and C6-7, large anterior and 
posterior osteophyte formations, and significant facet 
arthritis of multiple levels, without evidence of vertebral 
fracture, bony fixation, ankylosis or intervertebral disc 
syndrome. 

3.  The veteran's appendectomy scar is not tender or painful, 
and causes no functional impairment. 

4.  The veteran's hemorrhoids are no more than mild or 
moderate.

5.  The residuals of a right foot fracture present with no 
current manifestations.



CONCLUSIONS OF LAW

1.  Service connection for residuals of sunburn is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A rating in excess of 30 percent for traumatic arthritis 
of the cervical spine is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5003, 
5010, 5290 (2001). 

3.  A compensable rating for an appendectomy scar is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.118, Codes 7804, 7805 (2001).

4.  A compensable rating for hemorrhoids is not warranted. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Code 7336 
(2001).

5.  A compensable rating for the residuals of a right foot 
fracture is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5283, 5284 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The VCAA 
and implementing regulations redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminates the concept of a well-grounded claim. 
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that with respect to the 
issues addressed on the merits below, VA has fully complied 
with the mandates of the VCAA and implementing regulations.  
The file contains the veteran's service records, records of 
postservice treatment, and the reports of VA examinations in 
September 1995, April 1999, and June 2000.  There is no 
indication that there is any relevant evidence outstanding.  
The veteran was provided copies of rating decisions 
explaining why the claim for service connection for residuals 
of sunburn and claims for higher ratings for traumatic 
arthritis of the cervical spine, an appendectomy scar, 
hemorrhoids, and residuals of a right foot fracture were 
denied.  Furthermore, through the March 1999 statement of the 
case (SOC), the October 2000  supplemental statement of the 
case (SSOC), and a January 2002 letter regarding the  VCAA, 
the veteran has been advised of the criteria for establishing 
service connection and for rating disorders, what type of 
evidence was needed to substantiate his claims, and what 
evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

I.  Service connection for the residuals of sunburn

Factual Background

Service medical records reveal no complaints or findings of a 
skin problem during service.  Records from service do not 
document any incidents of sunburn or sun over-exposure.  The 
veteran's skin was evaluated as normal on his January 1967 
examination prior to separation.

Two records show that the veteran was admitted for treatment 
at the Fort Harrison VA facility in January 1975 and again in 
February 1978.  Records were requested from this facility, 
but no clinical records were received reflecting treatment 
related to the skin at this time. 

An April 1992 record of VA outpatient treatment indicated 
that the veteran had some skin lesions removed and was being 
followed by a dermatologist.  The assessment included sun 
damaged skin.  

The veteran listed "sun burns" among the diseases or 
injuries he reported on his May 1995 application for 
benefits.

In a May 1995 statement, the veteran indicated that he had 
nitrogen treatment on his skin at the VA facility in Tucson, 
Arizona in April 1995.

On VA examination in September 1995, there were no complaints 
or findings regarding skin problems.

In January 1999, the veteran related that he was sunburned at 
a beach in Karachi, Pakistan.  He knew of no existing records 
to substantiate this event.  He treated the sunburn himself 
with the help of a friend. 

On his April 1999 VA Form 9, the veteran again asserted that 
his skin problems were due to sunburn suffered in a beach 
incident during service in Pakistan in 1944.  He reported 
that he was hospitalized at Fort Harrison for a cancer biopsy 
on his lower lip and right temple some time in the 1970s.  He 
was seen by a Dr. J.  As the RO had already attempted to 
obtain records of this, with no success, he was advised to 
submit any evidence supporting his claim.  No clinical 
records were submitted showing treatment for skin problems in 
the 1970s. 

A June 2000 VA outpatient treatment record showed seborrheic 
keratoses with no apparent suspicious lesions noted.  An 
August 2000 outpatient skin examination revealed seborrheic 
keratoses on the trunk, actinic keratoses on the face, scalp 
and dorsum of the hands and forearms, and purpura on the left 
hand that was reported as probably due to some minor trauma.  
A September 2000 record showed that the veteran had treatment 
with liquid nitrogen for 10-15 actinic keratoses and also had 
another lesion excised and sent to the lab.  An October 2000 
pathology report indicated that the excised lesion was a 
squamous cell carcinoma.  The veteran was advised that he 
would need to be followed for this.

Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a).

If there is no showing of chronic disability in service, 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that his skin problems are due to 
sunburn sustained in a beach incident during service in 
Pakistan in 1944.  The record shows no treatment for skin 
problems during service or for many years thereafter.  
Records from 1992 through 2000 show the following diagnoses 
relating to the skin: skin lesions and sun damaged skin 
(April 1992); seborrheic keratoses (June 2000); seborrheic 
keratoses on the trunk, actinic keratoses on the face, scalp 
and dorsum of the hands and forearms, and purpura on the left 
hand (August 2000); and squamous cell carcinoma (October 
2000).

The veteran's skin disorders were not manifested until 1992, 
approximately 25 years after his separation from service (and 
about 48 years after the alleged sunburn in 1944).  Medical 
records on file do not relate any of these skin problems to 
service or to sun exposure in service.  Moreover, the record 
contains no documentation that the veteran sustained any 
damage to the skin, such as sunburn, during active service. 

The veteran maintains that his current skin problems stem 
directly from a sunburn incident that reportedly took place 
during service in 1944.  While he is competent to state that 
he was in the sun at a certain time during active service, as 
a layperson, he is not competent to attribute current skin 
disability to such sun exposure.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

There is no medical evidence that any exposure to the sun 
during active service damaged the veteran's skin with 
resultant generation of his current skin problems  No 
residuals of a sunburn in service are shown by medical 
evidence.  Accordingly, the claim for service connection for 
the residuals of sunburn must be denied. 

II.  Claims for higher ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  At the time of an initial rating 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Here, the veteran has not appealed an initial rating, and 
staged ratings are not warranted for any of the disabilities 
at issue.  

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.



A.  Traumatic arthritis of the cervical spine

In service the veteran was seen for complaints of neck pain.  
Clinical evaluation in 1943 noted slightly reduced range of 
motion with X-ray findings of mild compression at C6 with 
early cervical arthritis.  A January 1996 rating decision 
granted service connection for traumatic arthritis of the 
cervical spine, rated noncompensable.  In October 2000, the 
RO increased the rating to 30 percent. 

The 30 percent rating is under 38 C.F.R. § 4.71(a), Codes 
5010-5290, for traumatic arthritis and limitation of motion 
of the cervical spine.  Traumatic arthritis is rated on 
limitation of motion of affected parts, as degenerative 
arthritis under Code 5003.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71(a).

The Board notes that the appropriate diagnostic code for 
rating limitation of motion in the cervical spine is Code 
5290.  Under this code, slight limitation of motion in the 
cervical spine warrants a 10 percent evaluation; moderate 
limitation of motion in the cervical spine warrants a 20 
percent evaluation; and severe limitation of motion in the 
cervical spine warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.

The findings on the veteran's last VA examination in June 
2000 demonstrate that the veteran has cervical rotation to 20 
degrees left and right, and that he only has one-third of 
normal flexion and extension.  The Board finds that this 
constitutes severe limitation of motion of the cervical spine 
warranting the current 30 percent evaluation under Diagnostic 
Code 5290.  This is the maximum evaluation possible under the 
provisions for rating limitation of motion of the cervical 
spine.  A higher (40 percent) rating is warranted for 
unfavorable ankylosis of the cervical spine.  However, 
cervical spine ankylosis is neither reported, nor alleged; 
and a rating based on ankylosis is not warranted, even with 
consideration of such factors as functional limitation during 
flare-ups, or with repeated use, or due to pain.

The veteran's cervical spine disability can also be rated 
based on other symptoms.  According to the most recent 
examination, other than pain and limitation in range of 
motion, the veteran's traumatic arthritis of the cervical 
spine is manifested by X-ray evidence of narrowing between C3 
and C4, a complete total collapse between C5-6 and C6-7, 
large anterior and posterior osteophyte formations, and 
significant facet arthritis of multiple levels.  
Additionally, neurological findings on a June 2000 VA 
outpatient treatment record included no focal motor or 
sensory deficits peripherally and deep tendon reflexes are 
two plus.  There is no evidence of vertebral fracture, bony 
fixation, ankylosis, or intervertebral disc syndrome.  
Without a showing of these symptoms higher evaluations under 
Diagnostic Codes 5285, 5286, 5287, and 5293 are not 
warranted. 

After considering all of the symptoms of the veteran's 
traumatic arthritis of the cervical spine, the Board finds 
that a rating higher than the current 30 percent is not 
warranted under any of the schedular criteria. 

The Board has considered the possibility of an extra-
schedular rating under 38 C.F.R. § 3.321(b).  The veteran's 
traumatic arthritis of the cervical spine, however, does not 
present an exceptional or unusual disability picture that 
would render impractical the regular schedular standards.  
For example, he has not been recently hospitalized for 
treatment of traumatic arthritis of the cervical spine, and 
marked interference with employment due to traumatic 
arthritis of the cervical spine is not shown.

Accordingly, a rating in excess of the current 30 evaluation 
is not warranted for traumatic arthritis of the cervical 
spine.

B.  Appendectomy scar 

In service the veteran underwent appendectomy in June 1943.  
No complications or sequelae were noted, and the remaining 
service medical records contain no complaints, objective 
clinical findings, or treatment with respect to the 
appendectomy, other than to note the presence of a well-
healed and asymptomatic scar.  A January 1996 rating decision 
granted service connection for appendectomy scar, rated 
noncompensable.  Subsequent rating actions continued and 
confirmed the noncompensable rating.

The veteran has not reported any symptoms involving his 
appendectomy scar.  The evidence of record since service 
fails to show any complaints or medical findings that would 
indicate a compensable rating is warranted for the 
appendectomy scar.  On examination in June 2000, the 
physician evaluating the veteran specifically reported that 
the veteran had no symptoms and no disability from the scar.     

The veteran's appendectomy scar is presently evaluated under 
38 C.F.R. § 4.118, Code 7805, which states that scars may be 
evaluated for limitation of functioning of the part affected.  
Also, a maximum 10 percent rating may be assigned for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  The medical 
records show the scar causes no impairment of function.  It 
is not objectively shown to be tender or painful.  With no 
findings of pain, tenderness, or functional impairment 
associated with the veteran's appendectomy scar, a 
compensable rating for the scar must be denied. 

C. Hemorrhoids

During service the veteran received treatment for 
hemorrhoids.  His January 1967 examination prior to service 
separation revealed very small internal hemorrhoids that were 
nontender.  Postservice medical records include a note on an 
April 1992 outpatient treatment record indicating that the 
veteran had undergone a hemorrhoidectomy.  On VA examination 
in September 1995 it was noted that the veteran had a 
hemorrhoidectomy at Malmstrom Air Force Base, that his 
hemorrhoids were nonrecurrent, and that there was no evidence 
of hemorrhoids at that time.  A January 1996 rating decision 
granted service connection for hemorrhoids, rated 
noncompensable.  On VA examination in April 1999, it was 
noted that the veteran had no problems with hemorrhoids at 
the present time.  Hemorrhoids were not discussed on 
examination in June 2000.

External or internal hemorrhoids are rated as 0 percent when 
they are mild or moderate.  A 10 percent rating is assigned 
when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent rating is assigned with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

The Board notes that the veteran has not reported any current 
symptoms of hemorrhoids, and no symptoms are clinically 
shown.  In the absence of a showing of any current symptoms, 
there is no legal basis for a compensable rating for this 
disability.  

D. Residuals of a right foot fracture

In service the veteran sustained a fracture at the distal 
head of the fifth metatarsal of the right foot.  No 
complications or sequelae were noted and the remaining 
service medical records contain no mention of complaints, 
objective clinical findings, or treatment of any associated 
chronic pathology.  On the January 1967 examination prior to 
service separation, the veteran's feet were noted to be 
normal.  Physician's notes indicated that he had full range 
of motion and no pain in the metatarsals.  A January 1996 
rating decision granted service connection for fracture, 
distal head of fifth metatarsal, right foot, rated 
noncompensable.  Subsequent rating actions continued and 
confirmed the noncompensable rating.

The Board notes that the veteran has not reported any current 
symptoms involving his service-connected residuals of a right 
foot fracture and that evidence of record since service fails 
to show any complaints or medical findings that would 
indicate a compensable disability due to the residuals of a 
right foot fracture.  

On VA examination in September 1995, it was noted that the 
veteran had X-rays taken of his right foot to evaluate the 
fracture, which reportedly showed no pain or any problems at 
that time.  The September 1995 X-ray report showed surgical 
wires in the base of the fifth metatarsal bone with no acute 
fracture identified, and no other bony abnormality present.  
The impression was surgical metal sutures within the base of 
the fifth metatarsal bone.  

On examination in June 2000 an orthopedist specifically 
evaluated the veteran's right foot for fracture residuals.  
The physician reported that the veteran had no symptoms of 
the right foot.  X-rays of the right foot reportedly showed 
metallic wire at the lateral aspect of the base of the fifth 
metatarsal.  The examiner went on to state that "[t]his is 
completely healed without secondary arthritic changes" and 
that the veteran "has no disability of the fractured right 
foot."

The residuals of a right foot fracture are rated under 
38 C.F.R. § 4.71a, Code 5283, for nonunion or malunion of the 
tarsal or metatarsal bones.  Under this code, a 10 percent 
rating is warranted if the malunion or nonunion is moderate 
in nature.  A 20 percent rating is warranted if the disorder 
is moderately severe, and a 30 percent rating is provided if 
the disorder is severe.  38 C.F.R. § 4.71a, Code 5283.

Code 5284, pertaining to other foot injuries, also provides 
for a 10 percent rating when disability is moderate, a 20 
percent rating when it is moderately severe, and a 30 percent 
rating if it is severe.  38 C.F.R. § 4.71a.

As stated above, the veteran has not reported current right 
foot complaints and the medical evidence of record shows no 
ongoing pathology involving the right foot.  Consequently, 
there is no basis for a compensable rating under any 
applicable provisions for rating the residuals of a right 
foot fracture.  The Board also finds that a compensable 
rating using considerations highlighted in the DeLuca case is 
not warranted because there is no evidence showing that the 
joint in question exhibits any symptoms.

With no findings of even mild disability or pain, tenderness, 
limitation of motion, or functional impairment associated 
with the residuals of a right foot fracture, a compensable 
rating must be denied. 


ORDER

Service connection for the residuals of sunburn is denied.

A rating in excess of 30 percent for traumatic arthritis of 
the cervical spine is denied.

A compensable rating for an appendectomy scar is denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for the residuals of a right foot 
fracture is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

